UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7695


MARK A. BARNES,

                  Plaintiff – Appellant,

          v.

KATHERINE BRAUN, Lawyer/Public         Defender;    KATHLEEN   ORTIZ,
Head Public Defender,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01268-LMB-TCB)


Submitted:   May 18, 2011                          Decided:    June 2, 2011


Before DAVIS and     WYNN,   Circuit    Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Barnes, Appellant Pro Se. Guy Winston Horsley, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark   A.    Barnes    appeals   the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the      record   and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Barnes v. Braun, No. 1:10-cv-01268-LMB-TCB (E.D. Va.

Nov. 15, 2010).             We dispense with oral argument because the

facts    and    legal      contentions    are   adequately    presented       in   the

materials      before      the    court   and   argument    would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                           2